Per Curiam;
The presented in this case is substantially the same as that presented in the case of London Assurance Corporation v. Thompson (ante, p. 64). For the reasons assigned for the decision m that case, the judgment appealed from is reversed and judgment directed for the plaintiff against the defendant for his share of one-sixteenth of the value of the turpentine in the sheds of Downing Sc Co. at Brunswick, Ga., destroyed by fire and which was covered by the policy issued by the plaintiff, *626such amount to be ascertained upon the settlement of the judgment upon this appeal. Present—Van Brunt, P. X, Rumsey, Patterson, O’Brien and Ingraham, JX